Exhibit 10.2

EXCHANGE AGREEMENT, CONSENT, AND REPRESENTATIONS

Ladies and Gentlemen:

I understand that CannaPharmaRx, Inc. (the “Company”), a Delaware corporation,
is offering to exchange restricted Common Shares for common shares of
CannaPharmaRx, Inc. (“CPI-CO”), a Colorado corporation, to the shareholders of
CPI-CO pursuant to a Plan of Merger (“Plan of Merger”) attached hereto as
Exhibit A and which is incorporated herein by this reference.

As a Shareholder of CPI-CO, I hereby consent to the Plan of Merger, and

I hereby offer to exchange all of my shares of CPI-CO, as shown on the transfer
records of CPI-CO for equivalent number of restricted shares of common stock of
the Company (the “Shares”) and tender all my Shares of CPI-CO herewith, on a one
for one basis and upon acceptance by you, agree to become a shareholder of the
Company. In order to induce the Company to accept my offer, I advise you as
follows; and acknowledge:

1. Corporate Documents. Receipt of copies of Articles, Bylaws, and audited
financial statements of the Company and such other documents as I have
requested, I hereby acknowledge that I have received the documents including the
Plan of Merger (as may be supplemented from time to time) relating to the
Company and that I have carefully read the information and that I understand all
of the material contained therein, and agree to the terms, and understand the
risk factors as described therein.

2. Availability of Information. I hereby acknowledge that the Company has made
available to me the opportunity to ask questions of, and receive answers from
the Company and any other person or entity acting on its behalf, concerning the
terms and conditions of the Plan of Merger Exchange Agreement, the financial
statements and related information of the Company and the 2014 10-K of the
Company and the information contained in the corporate documents, and to obtain
any additional information, to the extent the Company possesses such information
or can acquire it without unreasonable effort or expense, necessary to verify
the accuracy of the information provided by the Company and any other person or
entity acting on its behalf.

3. Representations and Warranties. I represent and warrant to the Company (and
understand that it is relying upon the accuracy and completeness of such
representations and warranties in connection with the availability of an
exemption for the offer and exchange of the Shares from the registration
requirements of applicable federal and state securities laws) that:

(a) RESTRICTED SECURITIES.

(I) I understand that the Shares have not been registered under the Securities
Act of 1933, as amended (the “Act”), or any state securities laws.

(II) I understand that if this exchange agreement is accepted and the Shares are
issued to me, I cannot sell or otherwise dispose of the Shares unless the Shares
are



--------------------------------------------------------------------------------

registered under the Act or the state securities laws or exemptions therefrom
are available (and consequently, that I must bear the economic risk of the
investment for an indefinite period of time):

(III) I understand that the Company has no obligation now or at any time to
register the Shares under the Act or the state securities laws or obtain
exemptions therefrom.

(IV) I understand that the Company will restrict the transfer of the Shares in
accordance with the foregoing representations.

(V) There is a limited public market for the Shares of the Company and there is
no certainty that a more liquid market will ever develop or be maintained. There
can be no assurance that I will be able to sell or dispose of the Shares.
Moreover, no assignment, sale, transfer, exchange or other disposition of the
Shares can be made other than in accordance with all applicable securities laws.
It is understood that a transferee may at a minimum be required to fulfill the
investor suitability requirements established by the Company, or registration
may be required.

(b) LEGEND.

I agree that any certificate representing the Shares will contain and be
endorsed with the following, or a substantially equivalent, LEGEND:

“This share certificate has been acquired pursuant to an investment
representation by the holder and shall not be sold, pledged, hypothecated or
donated or otherwise transferred except upon the issuance of a favorable opinion
by its counsel and the submission to the Company of other evidence satisfactory
to and as required by counsel to the Company, that any such transfer will not
violate the Securities Act of 1933, as amended, and applicable state securities
laws. These Shares are not and have not been registered in any jurisdiction.”

(c) OWN ACCOUNT.

I am the only party in interest with respect to this exchange offer, and I am
acquiring the Shares for my own account for long-term investment only, and not
with an intent to resell, fractionalize, divide, or redistribute all or any part
of my interest to any other person.

(d) AGE: CITIZENSHIP.

I am at least twenty-one years old and a citizen of the United States.

(e) ACCURACY OF INFORMATION.

All information which I have provided to the Company concerning my financial
position and knowledge of financial and business matters is correct and complete
as of the date set forth

 

2



--------------------------------------------------------------------------------

at the end hereof, and if there should be any material change in such
information prior to acceptance of this exchange offer by the Company, I will
immediately provide the Company with such information.

4. Exchange Procedure. I understand that this exchange is subject to each of the
following terms and conditions:

(a) The Company may reject this exchange for legal reasons, and this exchange
shall become binding upon the Company only when accepted, in writing, by the
Company.

(b) This offer may not be withdrawn by me.

(c) The share certificates to be issued and delivered pursuant to this exchange
will be issued in the name of and delivered to the undersigned.

5. Suitability. I hereby warrant and represent:

(a) That I can afford a complete loss of the investment and can afford to hold
the securities being received hereunder for an indefinite period of time,

(b) That I consider this investment a suitable investment,

(c) That I am sophisticated and knowledgeable and have had prior experience in
financial matters and investments, and

(d) The exchange is subject to the terms and conditions of the Exchange
Agreement.

6. Acknowledgement of Risks. I have been furnished and have carefully read the
Plan of Merger and information relating to the Company, including this Exchange
Agreement. I am aware that:

(a) There are substantial risks incident to the ownership of Shares from the
Company, and such investment is speculative and involves a high degree of risk
of loss by me of my entire investment in the Company.

(b) No federal or state agency has passed upon the Shares or made any finding or
determination concerning the fairness of this investment.

(c) The books and records of the Company will be reasonably available for
inspection by me and/or my investment advisors, if any, at the Company’s place
of business.

(d) All assumptions and projections set forth in any documents provided by the
Company have been included therein for purposes of illustration only, and no
assurance is given that actual results will correspond with the results
contemplated by the various assumptions set forth therein.

(e) Prior to the completion of the exchange, CPI-CO has a very limited operating
history. CPI-CO is in the development stage, and its proposed operations are
subject to all of the risk inherent in the establishment of a new business
enterprise, including a limited operating history. The unlikelihood of the
success of the Company must be considered in light of the problems, expenses,
difficulties, complications and delays frequently encountered in connection with
the formation and operation of a new business and the competitive environment in
which the Company will operate.

 

3



--------------------------------------------------------------------------------

7. Receipt of Advice. I acknowledge that I have been advised to consult my own
attorney and investment advisor concerning the investment.

8. Restrictions on Transfer. I acknowledge that the investment in the Company is
an illiquid investment. In particular, I recognize that:

(a) Due to restrictions described below, the lack of any market liquid existing
for these Shares, in the event I should attempt to sell my Shares in the
Company, my investment will be highly illiquid and, probably must be held
indefinitely.

(b) I must bear the economic risk of investment in the Shares for an indefinite
period of time, since the Shares have not been registered under the Securities
Act of 1933, as amended, and issuance is made in reliance upon Rules 501-506 of
Regulation D under the Act. Therefore, the Shares cannot be offered, sold,
transferred, pledged, or hypothecated to any person unless either they are
subsequently registered under said Act or an exemption from such registration is
available and the favorable opinion of counsel for the Company to that effect is
obtained, which is not anticipated. Further, unless said Shares are registered
with the securities commission of the state in which offered and sold, I may not
resell, hypothecate, transfer, assign or make other disposition of said Shares
except in a transaction exempt or exempted from the registration requirement of
the securities act of such state, and that the specific approval of such sales
by the securities regulatory body of the state is required in some states.

(c) My right to transfer my Shares will also be restricted by the legend
endorsed on the certificates.

9. Access to Information. I represent and warrant to the Company that:

(a) I have carefully reviewed and understand the risks of, and other
considerations relating to, the Plan of Merger and exchange of the Shares,
including the risks of total loss in the event the Company’s business is
unsuccessful.

(b) I and my investment advisors, if any, have been furnished all materials
relating to the Company and its proposed activities and anything which they have
requested and have been afforded the opportunity to obtain any additional
information necessary to verify the accuracy of any representations about the
Company.

 

4



--------------------------------------------------------------------------------

(c) The Company has answered all inquiries that I and my investment advisors, if
any, have put to it concerning the Company and its proposed activities and the
Exchange Agreement and exchange for the Shares.

(d) Neither I nor my investment advisors, if any, have been furnished any
offering literature other than the documents attached as exhibits thereto and I
and my investment advisors, if any, have relied only on the information
contained in such exhibits and the information, as described in subparagraphs
(b) and (c) above, furnished or made available to them by the Company.

(e) I am acquiring the Shares for my own account, as principal, for investment
purposes only and not with a view to the resale or distribution of all or any
part of such Shares, and that I have no present intention, agreement or
arrangement to divide my participation with others or to resell, transfer or
otherwise dispose of all or any part of the Shares subscribed for unless and
until I determine, at some future date, that changed circumstances, not in
contemplation at the time of this exchange, makes such disposition advisable;

(f) I, the undersigned, if on behalf of a corporation, partnership, trust, or
other form of business entity, affirm that: it is authorized and otherwise duly
qualified to purchase and hold Shares in the Company; recognize that the
information under the caption as set forth in (a) above related to investments
by an individual and does not address the federal income tax consequences of an
investment by any of the aforementioned entities and have obtained such
additional tax advice that I have deemed necessary; such entity has its
principal place of business as set forth below; and such entity has not been
formed for the specific purpose of acquiring Shares in the Company.

(g) I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment; and

(h) The information provided by the Company is confidential and non-public and I
agree that all such information shall be kept in confidence by it and neither
used by it to its personal benefit (other than in connection with its exchange
for the Shares) nor disclosed to any third party for any reason; provided,
however, that this obligation shall not apply to any such information which
(i) is part of the public knowledge or literature and readily accessible at the
date hereof; (ii) becomes part of the public knowledge or literature and readily
accessible by publication (except as a result of a breach of these provisions);
or (iii) is received from third parties (except those parties who disclose such
information in violation of any confidentiality agreements including, without
limitation, any Exchange Agreement they may have with the Company).

10. Binding Agreement. I hereby adopt, accept, and agree to be bound by all the
terms and conditions of the Exchange Agreement, and by all of the terms and
conditions of the Articles of Incorporation, and amendments thereto, and By-Laws
of the Company. Upon acceptance of this Exchange Agreement by the Company and
issuance of the Shares, I shall become a stockholder for all purposes.

 

5



--------------------------------------------------------------------------------

11. Agreement to Be Bound. The Exchange Agreement, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors,
and assigns of mine.

12. Indemnification. I further represent and warrant:

(a) I hereby indemnify the Company and hold the Company harmless from and
against any and all liability, damage, cost, or expense incurred on account of
or arising out of:

(I) Any inaccuracy in my declarations, representations, and warranties
hereinabove set forth;

(II) The disposition of any of the Shares which I will receive, contrary to my
foregoing declarations, representations, and warranties; and

(III) Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Shares or any part thereof.

13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Colorado, except as to the manner in which
the undersigned elects to take title to the Shares in the Company that shall be
construed in accordance with the state of his principal residence.

14. Financial Statement. Upon request of the Company, I shall provide a sworn
and signed copy of my current financial statement.

15. Accredited Investor. [    ] (Check if applicable. Accredited Investor. I
represent that I am an “Accredited Investor” or an Officer of an “Accredited
Investor” as defined below:

Accredited investor shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes come within any of the
following categories, at the time of the sale of the securities to that person.

(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21)

 

6



--------------------------------------------------------------------------------

of such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding value
of primary residence, except any mortgage on such primary residence in excess of
its value shall be deducted from the net worth;

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and

(8) Any entity in which all of the equity owners are accredited investors.

(9) An entity or person defined under SEC CFR § 230.100 and California
Corporations Code §25102(n) (by inclusion).

An affiliate of, or person affiliated with, a specific person shall mean a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.

16. Title. I will hold title to my interest as follows:

 

  {    } Community Property

 

  {    } Joint Tenants with Right Survivorship

 

  {    } Tenants in Common

 

7



--------------------------------------------------------------------------------

  {    } Individually

 

  {    } Other: (Corporation, Trust, Etc., please indicate)

(Note: Subscribers should seek the advice of their attorneys in deciding in
which of the above forms they should take ownership of the Shares, since
different forms of ownership can have varying gift tax and other consequences,
depending on the state of the investor’s domicile and their particular personal
circumstances. For example, in community property states, if community property
assets are used to purchase Shares held in individual ownership, this might have
adverse gift tax consequences. If OWNERSHIP IS BEING TAKEN IN JOINT NAME WITH A
SPOUSE OR ANY OTHER PERSON, THEN ALL SUBSCRIPTION DOCUMENTS MUST BE EXECUTED BY
ALL SUCH PERSONS.)

17. No Assignability. This exchange is personal to the person/entity whose name
and address appear below. The undersigned may not assign any of its rights or
obligations under this Exchange Agreement to any other person or entity.

18. Conditions. This Exchange Agreement shall become binding upon the Company
only when accepted, in writing, by the Company and when the financial statements
are completed.

19. Effective Date. The exchange for Shares evidenced by this Exchange Agreement
shall, if accepted by the Company, be effective when the financial statements
are completed and all state laws have been complied with to effectuate the
transaction.

20. Conveyance. I hereby agree to convey title to all of my interest in all my
Shares of CPI-CO, as shown on the transfer records of CPI-CO to the Company in
exchange for an equal number of Shares.

21. Further Acts. The undersigned hereby agrees to execute any other documents
and take any further actions that are reasonably necessary or appropriate in
order to implement the transaction contemplated by this Exchange Agreement.

22. Registration Rights. The Shares of the Company, as issued hereunder, shall
have such registration rights as are provided by Section 3(f) (“Piggy-Back
Registration Rights”) of the Plan of Merger.

23. Consent as a CPI-CO Shareholder. This Exchange Agreement, Consent, and
Representations shall constitute my written consent as a shareholder of CPI-CO
to the transaction described in the Plan of Merger.

[SIGNATURE PAGE FOLLOWS.]

 

8



--------------------------------------------------------------------------------

Dated:

 

 

Name: SSN:

 

Address:

 

 

Accepted by the Company this      day of              2015.

 

CANNAPHARMARX, INC. By:

 

Officer



--------------------------------------------------------------------------------

Exhibit A

Plan of Merger



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

This Amended and Restated Agreement and Plan of Merger (this “AGREEMENT”) is
made and entered into as of April 21, 2015 (the “EFFECTIVE DATE”), by and among
CannaPharmaRx, Inc., a Delaware corporation (“CANNA DELAWARE”), CannaPharmaRX,
Inc., a Colorado corporation (“CPHR”), and CPHR Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of Canna Delaware (“ACQUISITION SUB”).
Each of Canna Delaware, CPHR and Acquisition Sub is referred to herein
individually as a “PARTY,” or collectively as the “PARTIES.”

RECITALS

A. On May 15, 2014, CPHR entered into an Agreement and Plan of Merger, by and
among Canna Delaware (formerly known as Golden Dragon Holding Co.), CPHR and
Acquisition Sub (the “ORIGINAL AGREEMENT”).

B. On December 30, 2014, the Board of Directors of Canna Delaware voted to
terminate the Original Agreement, but said agreement was never formally
terminated in writing.

C. The respective Boards of Directors of Canna Delaware, CPHR and Acquisition
Sub now desire to consummate the transactions contemplated by the original
Agreement, modified as provided herein and in connection therewith, have each
approved and adopted this Agreement and the transactions contemplated by this
Agreement, in each case after making a determination that this Agreement and
such transactions are advisable and fair to, and in the best interests of, such
corporation and its stockholders.

D. Canna Delaware and CPHR intend to effect a transaction (the “MERGER”),
pursuant to which Acquisition Sub will merge with and into CPHR and CPHR will
survive, as a result of which all of the issued and outstanding capital stock of
CPHR (the “CPHR SHARES”) will be converted into shares of common stock, par
value $0.001 per share, of Canna Delaware upon the terms and subject to the
conditions set forth in this Agreement.

E. The Parties intend that the Merger contemplated by this Agreement will
qualify as a tax-free reorganization within the meaning of Section 368(a) of the
U.S. Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “TAX CODE”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual covenants herein made, the parties hereby agree to the
foregoing and as follows:

SECTION 1. DEFINITIONS. Capitalized terms not otherwise defined herein have the
meanings set forth in the attached SCHEDULE 1.

SECTION 2. THE ORIGINAL AGREEMENT. The Original Agreement is hereby amended and
restated in its entirety, as follows.



--------------------------------------------------------------------------------

SECTION 3. THE MERGER.

(a) EFFECTING THE MERGER. Upon the terms and subject to the conditions contained
in this Agreement and in accordance with Section 252 of the General Corporation
Law of the State of Delaware, as amended (the “DGCL”) and Section 7-111-106.5 of
the Colorado Business Corporation Act of the State of Colorado, as amended (the
“CBCA”), at the Effective Time (as hereinafter defined): (i) Acquisition Sub
shall be merged with and into CPHR; (ii) the separate corporate existence of
Acquisition Sub shall thereupon cease and CPHR will continue as the surviving
corporation in the Merger and as a wholly-owned subsidiary of Canna Delaware
(sometimes referred to herein as the “SURVIVING SUBSIDIARY”); (iii) all the
properties, rights and privileges, and powers of Acquisition Sub shall vest in
the Surviving Subsidiary, and all debts, liabilities and duties of each of
Acquisition Sub and CPHR shall become the debts, liabilities and duties of the
Surviving Subsidiary; and (iv) each share of common stock of Acquisition Sub
issued and outstanding immediately prior to the Effective Time shall remain
outstanding and shall be converted into one validly issued, fully paid and
non-assessable share of CPHR’s common stock.

(b) EFFECTIVE TIME.

(i) Subject to the provisions of this Agreement, on the Closing Date, the
parties shall duly prepare, execute and file with respect to the Merger (a) a
certificate of merger (the “CERTIFICATE OF MERGER”) complying with
Section 252(c) of the DGCL with the Secretary of State of the State of Delaware,
and (b) a statement of merger (the “STATEMENT OF MERGER”) complying with
Section 7-90-203.7 of the Colorado Corporations and Associations Act, as
amended, of the State of Colorado (the “CCAA”), with the Secretary of State of
the State of Colorado. The Merger shall become effective upon the filing of the
Certificate of Merger and the Statement of Merger (the “EFFECTIVE TIME”), or at
such later time that the parties hereto shall have agreed upon and designated in
such filings in accordance with applicable law as the effective time of the
Merger.

(ii) The Merger shall have the effects set forth in the DGCL, including without
limitation, Section 259 of the DGCL, and in the CCAA, including, without
limitation, Section 7-90-204 of the CCAA. Without limiting the generality of the
foregoing, from the Effective Time, all the properties, rights and privileges,
and powers of Acquisition Sub shall vest in the Surviving Subsidiary, and all
debts, liabilities and duties of each of Acquisition Sub and CPHR shall become
the debts, liabilities and duties of the Surviving Subsidiary

(c) EFFECT ON CAPITAL STOCK.

(i) CONVERSION OF CPHR SHARES. Upon the terms and subject to the conditions
contained in this Agreement, at the Effective Time, each CPHR Share issued and
outstanding on the Closing Date shall, by virtue of the Merger and without any
action on the part of CPHR, Canna Delaware, Acquisition Sub, or the holders of
CPHR Shares as of the Closing Date (each, an “ORIGINAL HOLDER,” and
collectively, the “ORIGINAL HOLDERS”), be converted into and will become one
share of validly issued, fully paid and non-assessable common stock of Canna
Delaware (the “CANNA DELAWARE COMMON STOCK”). All shares of Canna Delaware
Common Stock issued upon the surrender for exchange of CPHR Shares in accordance
with the terms hereof shall (i) contain a restricted securities legend in
compliance with the Securities Act and (ii) be deemed to have been issued in
full satisfaction of

 

12



--------------------------------------------------------------------------------

all rights pertaining to such CPHR Shares. There shall be no further
registration of transfers on the stock transfer books of CPHR of the CPHR Shares
that were outstanding immediately prior to the Effective Time.

(ii) FRACTIONAL SHARES. No fractional shares will be issued in connection with
the conversion of CPHR Shares into Canna Delaware Common Stock, and any right to
receive a fractional share will be rounded to the nearest whole share.

(iii) CANCELLATION OF CPHR SHARES. At the Effective Time, the CPHR Shares will
be deemed canceled and retired and will cease to exist, and each holder of a
certificate for CPHR Shares will cease to have any rights with respect thereto,
except for dissenters’ rights as required by applicable law and except for the
right to receive, upon surrender of an original stock certificate representing
CPHR Shares, a stock certificate for the same number of shares of Canna Delaware
Common Stock, bearing any necessary or appropriate restrictive legend.

(iv) STATUS OF CANNA DELAWARE SHARES. Each share of capital stock of Canna
Delaware issued and outstanding immediately prior to the Effective Time shall
remain outstanding following the consummation of the Merger.

(v) LOST, STOLEN OR DESTROYED CERTIFICATES. If any certificate evidencing CPHR
Shares shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming the certificate to be lost, stolen
or destroyed and, if required by Canna Delaware, the posting of an indemnity
bond, in such reasonable amount as Canna Delaware or the transfer agent may
direct, as collateral security against any claim that may be made with respect
to the certificate, Canna Delaware will issue in exchange for the lost, stolen
or destroyed certificate the applicable number of shares of Canna Delaware
Common Stock.

(vi) At the Effective Time, each share of common stock of Acquisition Sub
(“ACQUISITION SUB STOCK”) issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one validly issued,
fully paid, nonassessable share of common stock of the Surviving Subsidiary.
Each stock certificate evidencing ownership of any shares of Acquisition Sub
Stock shall, at the Effective Time, evidence ownership of such shares of capital
stock of the Surviving Subsidiary.

(d) REORGANIZATION. The Parties intend to adopt this Agreement and the Merger as
a plan of reorganization under Section 368(a) of the Tax Code. The shares of
Canna Delaware Common Stock issued in the Merger will be issued solely in
exchange for CPHR Shares, and no other transaction other than the Merger
represents, provides for or is intended to be an adjustment to the consideration
paid for the CPHR Shares. No consideration that could constitute “other
property” within the meaning of Section 356(b) of the Tax Code is being
transferred by Canna Delaware for CPHR Shares in the Merger. The parties shall
not take a position on any tax return inconsistent with this Section 3(d).

(e) FURTHER ACTIONS. If at any time after the Effective Time, Canna Delaware or
the Surviving Subsidiary reasonably determines that any deeds, assignments, or
instruments,

 

13



--------------------------------------------------------------------------------

or conformations of transfer are necessary or desirable to carry out the
purposes of this Agreement, the officers and directors of Canna Delaware and the
Surviving Subsidiary are fully authorized in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
or desirable actions.

(f) PIGGY-BACK REGISTRATION RIGHTS.

(i) In the event that, following the Effective Time, Canna Delaware proposes to
file a registration statement with the SEC pursuant to the Securities Act
covering the public offering of any of its stock (other than a registration
relating solely to the issuance of securities by Canna Delaware pursuant to a
stock option, stock purchase or similar benefit plan or a Securities Act Rule
145 transaction), Canna Delaware shall promptly give each Original Holder
written notice of such registration. Canna Delaware shall use all reasonable
efforts to cause to be registered all of the shares of Canna Delaware Common
Stock that each such Original Holder has requested to be included in such
registration.

(ii) Canna Delaware shall have the right to terminate or withdraw any
registration initiated by it under this Section 3(f) before or after the
effective date of such registration, regardless of whether any Original Holder
has elected to include shares of Canna Delaware Common Stock in such
registration.

(iii) All expenses (other than underwriting discounts and commissions and stock
transfer taxes and fees) incurred in connection with a registration pursuant to
Section 3(f) including, without limitation, registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for Canna Delaware shall be borne by Canna Delaware.

(iv) If a registration of which Canna Delaware gives notice under this
Section 3(f) is for an underwritten offering, then Canna Delaware shall so
advise the Original Holders. In such event, the right of any Original Holder to
include such Original Holder’s shares of Canna Delaware Common Stock in such
registration shall be conditioned upon such Original Holder’s participation in
such underwriting and the inclusion of such Original Holder’s shares of Canna
Delaware Common Stock in the underwriting to the extent provided herein. All
Original Holders proposing to distribute their shares of Canna Delaware Common
Stock through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such underwriting.
Notwithstanding any other provision of this Agreement, if the managing
underwriters advise Canna Delaware that marketing factors require a limitation
of the number of shares of Canna Delaware Common Stock to be underwritten or
exclusion of the shares of Canna Delaware Common Stock, then the managing
underwriters may exclude the shares of the Original Holders from the
registration and the underwriting based on any reasonable methodology. If any
Original Holder disapproves of the terms of any such underwriting, such Original
Holder may elect to withdraw therefrom by written notice to Canna Delaware and
the managing underwriters. Any shares of Canna Delaware Common Stock excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

(g) The covenants contained in (f) above shall survive the closing and shall be
enforceable whether or not contained in a separate agreement.

 

14



--------------------------------------------------------------------------------

SECTION 4. CLOSING.

(a) CLOSING DATE. On the terms and subject to the conditions of this Agreement,
the closing of the Merger (the “CLOSING”) shall be effective as soon as all of
the conditions hereof are met and any document deliveries take place at the
offices of Canna Delaware, on April 30, 2015, at 10:00 a.m. EST, or such other
time, date or place as Canna Delaware and CPHR may otherwise agree (the “CLOSING
DATE”).

(b) DOCUMENTS TO BE DELIVERED BY CANNA DELAWARE. On or before the Closing, Canna
Delaware will deliver or cause to be delivered to CPHR:

(i) all consents or approvals required to be obtained by Canna Delaware for the
purposes of completing the Merger; and

(ii) certified copies of such resolutions of the directors of Canna Delaware as
are required to be passed to authorize the execution, delivery and
implementation of this Agreement.

SECTION 5. [INTENTIONALLY OMITTED].

SECTION 6. CPHR’S REPRESENTATIONS AND WARRANTIES. CPHR represents and warrants
to Canna Delaware that the statements contained in this Section 6 are true and
correct as of the Effective Date and will be true and correct as of the Closing
Date, as set forth herein and in the disclosure schedule delivered by CPHR to
Canna Delaware on even date herewith (the “CPHR SCHEDULE”), arranged in sections
corresponding to the paragraphs in this Section; the disclosure in any section
or paragraph will qualify other paragraphs in this Section to the extent that it
is reasonably apparent from a reading of the disclosure that it also qualifies
or applies to such other paragraphs.

(a) ORGANIZATION. CPHR is a corporation validly existing and in good standing
under the laws of the State of Colorado and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby. CPHR
is duly qualified to do business and is in good standing in all jurisdictions in
which its ownership of property or the character of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have an Adverse Effect. Certified copies of the Articles of
Incorporation and Bylaws of CPHR, as amended to date, each as currently in
effect, have been made available to Canna Delaware, are complete and correct,
and no amendments have been made thereto or have been authorized since the date
thereof. CPHR is not in violation of any of the provisions of its Articles of
Incorporation or Bylaws.

(b) CAPITALIZATION.

(i) CPHR’s authorized capital stock consists solely of 100,000,000 CPHR common
shares, no par, as of the date hereof.

 

15



--------------------------------------------------------------------------------

(ii) There are 9,750,000 CPHR Shares issued and outstanding and no other
authorized or issued CPHR Shares or other measure of capital ownership of CPHR.
There are no agreements, arrangements or understandings to which CPHR is a party
(written or oral) to issue any other CPHR Shares or other measures of capital
ownership of CPHR. All of the issued and outstanding CPHR Shares were duly and
validly issued and fully paid, are non-assessable and free of preemptive rights,
and were issued in compliance with all applicable state and federal securities
laws.

(iii) Except as provided in the CPHR Schedule, there are no outstanding
(A) options, warrants, or other rights to purchase from CPHR any CPHR Shares or
other measures of capital ownership of CPHR; (B) debt securities or instruments
convertible into or exchangeable for CPHR Shares or other measures of capital
ownership of CPHR; or (C) commitments of any kind for the issuance of additional
CPHR Shares or options, warrants or other securities of CPHR.

(iv) There are no options or other rights to acquire such shares or other
measures of capital ownership and there are no preemptive rights or agreements,
arrangements or understandings to issue preemptive rights with respect to the
issuance or sale of any CPHR Shares or other measures of capital ownership of
CPHR created by statute, the Articles of Incorporation or Bylaws, or any
agreement or other arrangement to which CPHR is a party or to which it is bound
and there are no agreements, arrangements or understandings to which CPHR is a
party (written or oral) pursuant to which CPHR has the right to elect to satisfy
any liability by issuing any CPHR Shares or other measures of capital ownership
of CPHR.

(v) Other than the Bylaws, CPHR is not a party or subject to any agreement or
understanding, and, to CPHR’s Knowledge, there is no agreement, arrangement or
understanding between or among any persons which affects, restricts or relates
to voting, giving of written consents, distributions, allocation of profits and
losses, or transferability of shares or other measures of capital ownership of
CPHR, including any voting trust agreement or proxy.

(c) NO SUBSIDIARIES. CPHR does not own any capital stock or other equity
interest in any corporation, partnership, joint venture, or other entity.

(d) AUTHORIZATION. CPHR has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by CPHR and the consummation by CPHR of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
by CPHR and no other corporate proceedings on the part of CPHR and no other
stockholder vote or consent is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by CPHR. This Agreement and all other
agreements and obligations entered into and undertaken in connection with the
transactions contemplated hereby to which CPHR is a party constitute the valid
and legally binding obligations of CPHR, enforceable against CPHR in accordance
with their respective terms, except as may be limited by principles of equity or
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other similar laws relating to or affecting the rights and
remedies of creditors generally. The execution, delivery and performance by CPHR
of this Agreement and the

 

16



--------------------------------------------------------------------------------

agreements provided for herein, and the consummation by CPHR of the transactions
contemplated hereby and thereby, will not, with or without the giving of notice
or the passage of time or both, violate the provisions of the Articles of
Incorporation or Bylaws of CPHR, or (i) violate any judgment, decree, order or
award of any court, governmental body or arbitrator; (ii) conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of CPHR pursuant to,
any indenture, mortgage, deed of trust or other instrument or agreement to which
CPHR is a party or by which CPHR or any of its properties is or may be bound; or
(iii) to CPHR’s Knowledge, violate the provisions of any law, rule or regulation
applicable to CPHR, except where such violation would not reasonably be expected
to have an Adverse Effect.

(e) NO CONFLICT. The execution and delivery of this Agreement by CPHR does not
require any consent or approval under, result in any breach of, result in any
loss of any benefit under, or constitute a change of control or default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any right of termination, vesting, amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance on any
property or asset of CPHR pursuant to any material agreement of CPHR or other
instrument or obligation of CPHR.

(f) LITIGATION. Except as specified in the CPHR Schedule, there is no action,
suit, legal or administrative proceeding or investigation pending or, to CPHR’s
Knowledge, threatened against or involving CPHR (either as a plaintiff or
defendant) before any court or governmental agency, authority, body or
arbitrator. There is not in existence on the date hereof any order, judgment or
decree of any court, tribunal or agency to CPHR’s Knowledge enjoining or
requiring CPHR to take any action of any kind with respect to its business,
assets or properties.

(g) INSURANCE. The CPHR Schedule contains a listing of all current CPHR
insurance policies. To CPHR’s Knowledge, all current insurance policies are in
full force and effect, are in amounts of a nature that are adequate and
customary for CPHR’s business, and to CPHR’s Knowledge are sufficient for
compliance with all legal requirements and agreements to which it is a party or
by which it is bound. All premiums due on current policies or renewals have been
paid, and there is no material default under any of the policies.

(h) PERSONAL PROPERTY. CPHR has good and marketable title to all of its tangible
personal property free and clear of all liens, leases, encumbrances, claims
under bailment and storage agreements, equities, conditional sales contracts,
security interests, charges, and restrictions, except for liens, if any, for
personal property taxes not due. Such property is used by CPHR in the ordinary
course of its business and is sufficient for continued conduct of CPHR’s
business after the Closing Date in substantially the same manner as conducted
prior to the Closing Date. Such property is in good operating condition and
repair, normal wear and tear excepted, and normal maintenance has been
performed.

(i) INTANGIBLE PROPERTY. CPHR owns, or possesses, adequate licenses or other
valid rights to use all existing U.S. and foreign patents, trade names, service
marks, copyrights, trade secrets, and applications therefor listed in the CPHR
Schedule, which are

 

17



--------------------------------------------------------------------------------

material to its business as currently conducted (the “CPHR INTELLECTUAL PROPERTY
RIGHTS”), except where the failure to have such CPHR Intellectual Property
Rights would not reasonably be expected to have an Adverse Effect. CPHR has the
right and authority to use, and to continue to use such CPHR Intellectual
Property Rights after the Closing Date, such property in connection with the
conduct of its business in the manner presently conducted, and to its Knowledge
such use or continuing use does not and will not materially infringe upon or
violate any rights of any other person.

(j) REAL PROPERTY. Except as specified on the CPHR Schedule, CPHR is not a party
to any material lease agreements and does not have any interests in any parcel
of real property, improved or otherwise.

(k) TAX MATTERS. Except as specified in the CPHR Schedule, CPHR has filed, or
will have filed, all federal, state and local tax returns and all tax returns
for other governing bodies having jurisdiction to levy taxes upon it that are
required to be filed. CPHR has paid all taxes, interest, penalties, assessments
and deficiencies that have become due, including without limitation income,
franchise, real estate, and sales and withholding taxes. No examinations of the
federal, state or local tax returns of CPHR are currently in progress nor
threatened and no deficiencies have been asserted or to CPHR’s Knowledge
assessed against CPHR as a result of any audit by the Internal Revenue Service
or any state or local taxing authority and no such deficiency has been proposed
or threatened.

(l) BOOKS AND RECORDS. The general ledger and books of account of CPHR, all
minute books of CPHR, all federal, state and local income, franchise, property
and other tax returns filed by CPHR, all of which have been made available to
Canna Delaware, are in all material respects complete and correct and have been
maintained in accordance with good business practice and in accordance with all
applicable procedures required by laws and regulations, except as would
reasonably be expected to have an Adverse Effect.

(m) CONTRACTS AND COMMITMENTS. The CPHR Schedule lists all material contracts
and agreements to which CPHR is a party, whether written or oral, other than
those between CPHR and Canna Delaware. Each such contract is a valid and binding
agreement of CPHR, enforceable against CPHR in accordance with its terms, is in
full force and effect and represents the material terms of the agreement between
the respective parties. CPHR has materially complied with all obligations
required pursuant to such contracts to have been performed by CPHR on its part
and neither CPHR nor, to CPHR’s Knowledge, any other party to such contract is
in breach of or default in any material respect under any such contract.

(n) COMPLIANCE WITH LAWS. CPHR has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business as currently
conducted and own and operate its assets, except where the failure to have such
permits would not reasonably be expected to have an Adverse Effect. To CPHR’s
Knowledge, CPHR is not in violation of any federal, state or local law,
regulation or ordinance (including, without limitation, laws, regulations or
ordinances relating to building, zoning, environmental, disposal of hazardous
waste, land use or similar matters) relating to its business or its properties.

 

18



--------------------------------------------------------------------------------

(o) EMPLOYEE BENEFIT PLANS. Except as specified on the CPHR Schedule, CPHR has
no (A) employee benefit plans as defined in ERISA Section 3(3), (B) bonus, stock
option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance or other similar employee benefit plans, or (C) material
unexpired severance agreements with any current or former employee of Canna
Delaware. With respect to such plans, individually and in the aggregate, no
event has occurred and, to CPHR’s Knowledge, there exists no condition or set of
circumstances in connection with which CPHR could be subject to any liability
that is reasonably likely to have an Adverse Effect under ERISA, the Tax Code or
any other applicable law.

(p) INDEBTEDNESS TO AND FROM AFFILIATES. As of the Closing Date, CPHR is not
indebted, directly or to its Knowledge indirectly, to any officer, director or
10% stockholder of CPHR in any amount other than for salaries for services
rendered or reimbursable business expenses, and no such person is indebted to
CPHR except for advances made to employees of CPHR in the ordinary course of
business to meet reimbursable business expenses.

(q) REGULATORY APPROVALS. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by CPHR and that are necessary for the execution and delivery by CPHR
of this Agreement or any documents to be executed and delivered by CPHR in
connection therewith have been, or prior to the Closing Date will be, obtained
and satisfied.

(r) NO BROKERS. No broker or finder has acted for CPHR in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of CPHR.

(s) DISCLOSURE. The information concerning CPHR set forth in this Agreement, the
exhibits and schedules hereto, and any document, statement or certificate
furnished or to be furnished in connection herewith (as applicable) does not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements and facts contained herein or therein, in light of the circumstances
in which they are made, not false or misleading.

(t) TAX TREATMENT. Neither CPHR nor, to the Knowledge of CPHR, any of its
Affiliates has taken or agreed to take action that would prevent the Merger from
constituting a reorganization qualifying under the provisions of Section 368 of
the Tax Code.

(u) ABSENCE OF LIABILITIES. Except as set forth on CPHR’s unaudited balance
sheet dated March 31, 2015, CPHR does not have any liability or obligation,
secured or unsecured, whether accrued, absolute, contingent, unasserted or
otherwise, that exceeds an aggregate of $1,000, other than current liabilities
entered into in the ordinary course of business.

SECTION 7. CANNA DELAWARE’S AND ACQUISITION SUB’S REPRESENTATIONS AND
WARRANTIES. Each of Canna Delaware and Acquisition Sub represents and warrants
to CPHR and the Surviving Subsidiary that the statements contained in this
Section 7 are true and correct as of the Effective Date and will be true and
correct as of the

 

19



--------------------------------------------------------------------------------

Closing Date, as set forth herein and in the disclosure schedule delivered by
Canna Delaware and Acquisition Sub to CPHR on even date herewith (the “CANNA
DELAWARE SCHEDULE”), arranged in sections corresponding to the paragraphs in
this Section; the disclosure in any section or paragraph will qualify other
paragraphs in this Section to the extent that it is reasonably apparent from a
reading of the disclosure that it also qualifies or applies to such other
paragraphs.

(a) ORGANIZATION.

(i) Canna Delaware is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority and
possesses all necessary governmental approvals necessary to own, lease and
operate its properties, to carry on its business as now being conducted, to
execute and deliver this Agreement and the agreements contemplated herein, and
to consummate the transactions contemplated hereby and thereby. Canna Delaware
is duly qualified to do business and is in good standing in all jurisdictions in
which its ownership of property or the character of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have an Adverse Effect. Certified copies of its Certificate of
Incorporation and Bylaws, as amended to date, each as currently in effect, have
been made available to CPHR, are complete and correct, and no amendments have
been made thereto or have been authorized since the date thereof. Canna Delaware
is not in violation of any of the provisions of its Certificate of Incorporation
or Bylaws.

(ii) Acquisition Sub is a corporation validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Certified copies of its Certificate of Incorporation and Bylaws, as amended to
date, each as currently in effect, have been made available to CPHR, are
complete and correct, and no amendments have been made thereto or have been
authorized since the date thereof. Acquisition Sub is not in violation of any of
the provisions of its Certificate of Incorporation or Bylaws.

(b) CAPITALIZATION.

(i) Canna Delaware’s authorized capital stock consists solely of 100,000,000
shares of common stock, par value $0.001 per share, and 10,000,000 shares of
preferred stock, par value $0.001 per share, as of the date hereof.

(ii) There are 17,677,408 shares of common stock issued and outstanding of Canna
Delaware, no preferred stock is issued and outstanding and no shares of common
stock of Canna Delaware are held in the treasury of Canna Delaware. No other
authorized or issued shares of Canna Delaware or other measure of capital
ownership of Canna Delaware are outstanding. There are no agreements,
arrangements or understandings to which Canna Delaware is a party (written or
oral) to issue any other shares of Canna Delaware or other measures of capital
ownership of Canna Delaware. All of the issued and outstanding shares of common
stock of Canna Delaware were duly and validly issued and fully paid, are
non-assessable and free of preemptive rights, and were issued in compliance with
all applicable U.S. state and federal securities laws.

 

20



--------------------------------------------------------------------------------

(iii) Except as provided in the Canna Delaware Schedule, there are no
outstanding (A) options, warrants, or other rights to purchase from Canna
Delaware any capital stock or other measures of capital ownership of Canna
Delaware or Acquisition Sub; (B) debt securities or instruments convertible into
or exchangeable for shares or other measures of capital ownership of such stock;
or (C) commitments of any kind for the issuance of additional shares of capital
stock or options, warrants or other securities of Canna Delaware or Acquisition
Sub.

(iv) Canna Delaware owns all of the outstanding capital stock of Acquisition
Sub, free and clear of all liens or other encumbrances.

(c) NO SUBSIDIARIES. Except for Acquisition Sub and as provided in the Canna
Delaware Schedule, Canna Delaware does not own any capital stock or other equity
interest in any corporation, partnership, joint venture or other entity.

(d) AUTHORIZATION. Each of Canna Delaware and Acquisition Sub has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Canna Delaware and Acquisition
Sub and the consummation by Canna Delaware and Acquisition Sub of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action by Canna Delaware or Acquisition Sub, respectively,
and no other corporate proceedings on the part of Canna Delaware or Acquisition
Sub, respectively, and no stockholder vote or consent by the stockholders of
Canna Delaware is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Canna Delaware and Acquisition Sub. This Agreement and
all other agreements and obligations entered into and undertaken in connection
with the transactions contemplated hereby to which Canna Delaware or Acquisition
Sub is a party constitute the valid and legally binding obligations of Canna
Delaware and Acquisition Sub, respectively, enforceable against Canna Delaware
and Acquisition Sub, respectively, in accordance with their terms, except as may
be limited by principles of equity or applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or other similar laws relating to
or affecting the rights and remedies of creditors generally. The execution,
delivery and performance by Canna Delaware and Acquisition Sub of this Agreement
and the agreements provided for herein, and the consummation by Canna Delaware
and Acquisition Sub of the transactions contemplated hereby and thereby, will
not, with or without the giving of notice or the passage of time or both,
violate the provisions of the Certificate of Incorporation or Bylaws of Canna
Delaware, the Certificate of Incorporation or Bylaws of Acquisition Sub, or
(i) violate any judgment, decree, order or award of any court, governmental body
or arbitrator; (ii) conflict with or result in the breach or termination of any
term or provision of, or constitute a default under, or cause any acceleration
under, or cause the creation of any lien, charge or encumbrance upon the
properties or assets of Canna Delaware or Acquisition Sub pursuant to, any
indenture, mortgage, deed of trust or other instrument or agreement to which
Canna Delaware or Acquisition Sub is a party or by which Canna Delaware
Acquisition Sub or any of their respective properties is or may be bound; or
(iii) to Canna Delaware’s or Acquisition Sub’s Knowledge, violate the provisions
of any law, rule or regulation applicable to Canna Delaware or Acquisition Sub,
except where such violation would not reasonably be expected to have an Adverse
Effect.

 

21



--------------------------------------------------------------------------------

(e) NO CONFLICT. The execution and delivery of this Agreement by Canna Delaware
or Acquisition Sub does not require any consent or approval under, result in any
breach of, result in any loss of any benefit under, or constitute a change of
control or default (or an event which with notice or lapse of time or both would
become a default) under, or give to others any right of termination, vesting,
amendment, acceleration or cancellation of, or result in the creation of any
lien or encumbrance on any property or asset of Canna Delaware or Acquisition
Sub pursuant to any material agreement of Canna Delaware or Acquisition Sub or
other instrument or obligation of Canna Delaware or Acquisition Sub.

(f) ABSENCE OF LIABILITIES. Except as set forth on Canna Delaware’s unaudited
balance sheet dated March 31, 2015 and as set forth in Canna Delaware’s Annual
Report on Form 10-K for the period ended December 31, 2014, as filed with the
SEC, Canna Delaware does not have any liability or obligation, secured or
unsecured, whether accrued, absolute, contingent, unasserted or otherwise, that
exceeds an aggregate of $1,000, other than current liabilities entered into in
the ordinary course of business. Acquisition Sub has no liabilities or
obligations.

(g) LITIGATION. Except as specified in the Canna Delaware Schedule, there is no
action, suit, legal or administrative proceeding or investigation pending or, to
Canna Delaware’s Knowledge, threatened against or involving Canna Delaware or
Acquisition Sub (either as a plaintiff or defendant) before any court or
governmental agency, authority, body or arbitrator. There is not in existence on
the date hereof any order, judgment or decree of any court, tribunal or agency
to Canna Delaware’s Knowledge enjoining or requiring Canna Delaware or
Acquisition Sub to take any action of any kind with respect to its business,
assets or properties.

(h) TAX MATTERS. Except as specified in the Canna Delaware Schedule, Canna
Delaware has filed, or will have filed, all federal, state and local tax returns
and all tax returns for other governing bodies having jurisdiction to levy taxes
upon it that are required to be filed. Canna Delaware has paid all taxes,
interest, penalties, assessments, and deficiencies that have become due,
including without limitation income, franchise, real estate, and sales and
withholding taxes. No examinations of the federal, state or local tax returns of
Canna Delaware are currently in progress nor threatened and no deficiencies have
been asserted or to Canna Delaware’s Knowledge assessed against Canna Delaware
as a result of any audit by the Internal Revenue Service or any state or local
taxing authority and no such deficiency has been proposed or threatened.

(i) BOOKS AND RECORDS. The general ledger and books of account of Canna
Delaware, all minute books of Canna Delaware, all federal, state and local
income, franchise, property and other tax returns filed by Canna Delaware, all
reports and filings with the SEC by Canna Delaware, all of which have been made
available to CPHR, are in all material respects complete and correct and have
been maintained in accordance with good business practice and in accordance with
all applicable procedures required by laws and regulations, except as would
reasonably be expected to have an Adverse Effect.

 

22



--------------------------------------------------------------------------------

(j) CONTRACTS AND COMMITMENTS. There are no material contracts to which Canna
Delaware is a party other than those specified in its filings with the SEC.

(k) COMPLIANCE WITH LAWS. Canna Delaware has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business as currently
conducted and own and operate its assets, except where the failure to have such
permits would not reasonably be expected to have an Adverse Effect. To Canna
Delaware’s Knowledge, Canna Delaware is not in violation of any federal, state
or local law, regulation or ordinance (including, without limitation, laws,
regulations or ordinances relating to building, zoning, environmental, disposal
of hazardous waste, land use or similar matters) relating to its business or its
properties.

(l) EMPLOYEE BENEFIT PLANS. Except as disclosed in its filings with the SEC,
Canna Delaware has no (A) employee benefit plans as defined in ERISA
Section 3(3), (B) bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance or other similar employee
benefit plans, or (C) material unexpired severance agreements with any current
or former employee of Canna Delaware. With respect to such plans, individually
and in the aggregate, no event has occurred and, to Canna Delaware’s Knowledge,
there exists no condition or set of circumstances in connection with which Canna
Delaware could be subject to any liability that is reasonably likely to have an
Adverse Effect under ERISA, the Tax Code or any other applicable law.

(m) INDEBTEDNESS TO AND FROM AFFILIATES. As of the Closing Date, Canna Delaware
is not indebted, directly or to its Knowledge indirectly, to any officer,
director or 10% stockholder of Canna Delaware in any amount other than for
salaries for services rendered or reimbursable business expenses, and no such
person is indebted to Canna Delaware except for advances made to employees of
Canna Delaware in the ordinary course of business to meet reimbursable business
expenses.

(n) REGULATORY APPROVALS. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by Canna Delaware or Acquisition Sub and that are necessary for the
execution and delivery by Canna Delaware or Acquisition Sub of this Agreement or
any documents to be executed and delivered by Canna Delaware or Acquisition Sub
in connection therewith have been obtained and satisfied.

(o) NO BROKERS. No broker or finder has acted for Canna Delaware or Acquisition
Sub in connection with this Agreement or the transactions contemplated hereby,
and no broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of Canna Delaware or Acquisition Sub.

(p) DISCLOSURE. The information concerning each of Canna Delaware or Acquisition
Sub set forth in its reports and filings with the SEC, this Agreement, the
exhibits and schedules hereto, and any document, statement or certificate
furnished or to be furnished in connection herewith (as applicable) does not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements and facts contained herein or therein, in light of the circumstances
in which they are made, not false or misleading.

 

23



--------------------------------------------------------------------------------

(q) SEC FILINGS.

(i) Except as disclosed on the Canna Delaware Schedule, Canna Delaware has filed
all forms, reports and documents required to be filed with the SEC since it
first became a public reporting company. At the time filed or, with respect to
registration statements filed with the SEC under the Securities Act, as of the
effective date thereof, all such filings (A) complied in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be, and (B) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such filings or necessary in order to
make the statements in such filings, in the light of the circumstances under
which they were made, not misleading.

(ii) Each of the financial statements (including, in each case, any related
notes) contained in Canna Delaware’s SEC filings complied as to form in all
material respects with the applicable rules and regulations with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly presented the financial position of Canna
Delaware as of the dates and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal and recurring year-end adjustments which were not
or are not expected to be material in amount.

(r) TAX TREATMENT. Neither Canna Delaware nor, to the Knowledge of Canna
Delaware, any of its Affiliates has taken or agreed to take action that would
prevent the Merger from constituting a reorganization qualifying under the
provisions of Section 368 of the Tax Code.

(s) CERTIFICATES. The certificates representing the shares of Canna Delaware to
be delivered pursuant to this Agreement are subject to certain trading
restrictions imposed by the Securities Act and applicable U.S. state securities
or “blue sky” laws.

(t) INVESTMENT COMPANY. Canna Delaware is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the U.S. Investment Company Act of 1940, as amended.

SECTION 8. COVENANTS OF CANNA DELAWARE.

(a) CONDUCT OF BUSINESS OF CANNA DELAWARE. Except as contemplated by this
Agreement, during the period from the date hereof to the Effective Time, Canna
Delaware will conduct its operations in the ordinary course of business
consistent with past practice and, to the extent consistent therewith, with no
less diligence and effort than would be applied in the absence of this
Agreement, seek to preserve intact its current business organization. Except as
otherwise expressly provided in this Agreement or in the Canna Delaware
Disclosure Schedule, prior to the Effective Time, Canna Delaware shall not,
without the prior written consent of CPHR:

(i) amend its Certificate of Incorporation or Bylaws (or other similar governing
instrument);

 

24



--------------------------------------------------------------------------------

(ii) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;

(iii) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;

(iv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of Canna
Delaware (other than the Merger);

(v) incur or assume any long-term or short-term debt or issue any debt
securities; assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
person; make any loans, advances or capital contributions to, or investments in,
any other person; pledge or otherwise encumber shares of capital stock of Canna
Delaware; or mortgage or pledge any of its material assets, or create or suffer
to exist any material lien thereupon (other than tax liens for taxes not yet
due);

(vi) except as contemplated in this Agreement and by that certain letter of
intent dated March 10, 2015 with respect to a potential acquisition, acquire,
sell, lease or dispose of any material assets in any single transaction or
series of related transactions (other than in the ordinary course of business);

(vii) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;

(viii) acquire (by merger, consolidation, or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
any equity interest therein; enter into any contract or agreement other than in
the ordinary course of business consistent with past practice; authorize any new
capital expenditure or expenditures which, individually is in excess of $1,000
or, in the aggregate, are in excess of $5,000;

(ix) make any tax election or settle or compromise any income tax liability
material to Canna Delaware;

 

25



--------------------------------------------------------------------------------

(x) settle or compromise any pending or threatened suit, action or claim which
relates to the transactions contemplated hereby or the settlement or compromise
of which could have an Adverse Effect on Canna Delaware; or

(xi) take, or agree in writing or otherwise to take, any of the actions
described in Sections 7(a)(i) through (x) or any action which would make any of
the representations or warranties of contained in this Agreement untrue or
incorrect.

SECTION 9. COVENANTS OF CPHR.

(a) CONDUCT OF BUSINESS OF CPHR. Except as contemplated by this Agreement,
including as described in the CPHR Disclosure Schedule, during the period from
the date hereof to the Effective Time, CPHR will conduct its operations in the
ordinary course of business consistent with past practice and, to the extent
consistent therewith, with no less diligence and effort than would be applied in
the absence of this Agreement, seek to preserve intact its current business
organization, and keep available the service of its current officers and
employees. Without limiting the generality of the foregoing, except as otherwise
expressly provided in this Agreement or as described in the CPHR Disclosure
Schedule, prior to the Effective Time, CPHR shall not, without the prior written
consent of Canna Delaware:

(i) adopt a plan of complete or partial liquidation, dissolution, merger
consolidation, restructuring, recapitalization or other reorganization of CPHR
(other than the Merger);

(ii) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; (iii) make any loans, advances or capital contributions to, or
investments in, any other person; (iv) pledge or otherwise encumber shares of
capital stock of CPHR; or (v) mortgage or pledge any of its material assets, or
create or suffer to exist any material lien thereupon (other than tax liens for
taxes not yet due); or

(iii) take, or agree in writing or otherwise to take, any action which would
make any of the representations or warranties of the CPHR contained in this
Agreement untrue or incorrect.

SECTION 10. OTHER COVENANTS AND AGREEMENTS OF THE PARTIES.

(a) ACQUISITION SUB MEETING OF STOCKHOLDERS. Acquisition Sub shall take all
action necessary, in accordance with Section 228 of the DGCL, its Certificate of
Incorporation and its Bylaws, to obtain the written consent of its sole
stockholder, in lieu of a stockholder meeting, to approve the adoption and
approval of this Agreement and the transactions contemplated hereby.

(b) CPHR MEETING OF SHAREHOLDERS. CPHR shall take all action necessary, in
accordance with Section 7-107-104 of the CBCA, its Articles of Incorporation and
its Bylaws, to obtain the written consents of all of its shareholders, in lieu
of a shareholder meeting, to approve the adoption and approval of this Agreement
and the transactions contemplated hereby. Promptly following receipt of the
written consents, CPHR shall deliver a copy of such written consents to Canna
Delaware.

 

26



--------------------------------------------------------------------------------

(c) CANNA DELAWARE COMMON STOCK. At the Effective Time, Canna Delaware shall not
have issued and outstanding more than 17,006,288 shares of Canna Delaware Common
Stock.

(d) CPHR OWNERSHIP OF CANNA DELAWARE: As of the effective date of the Merger,
the 10,421,120 shares of common stock of Canna Delaware, owned by CPHR, shall be
surrendered and deemed retired to treasury of Canna Delaware.

(e) ACCESS TO INFORMATION. Between the date hereof and the Effective Time, Canna
Delaware will give CPHR and its authorized representatives reasonable access to
its facilities and to all books and records of itself, will permit CPHR to make
such inspections as CPHR may reasonably require and will cause its officers to
furnish CPHR with such financial and operating data and other information with
respect to the business and properties of itself as CPHR may from time to time
reasonably request. Each of the Parties hereto will hold and will cause its
consultants and advisers to hold in confidence all documents and information
furnished to it in connection with the transactions contemplated by this
Agreement.

(f) ADDITIONAL AGREEMENTS, REASONABLE EFFORTS. Subject to the terms and
conditions herein provided, each of the Parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation,
(i) cooperating in the preparation of a Form 8-K to be filed with the SEC in
connection with this Agreement, (ii) obtaining consents of all third parties and
governmental entities necessary, proper or advisable for the consummation of the
transactions contemplated by this Agreement; and (iii) the execution of any
additional instruments necessary to consummate the transactions contemplated
hereby.

(g) PRESS RELEASES. CPHR and Canna Delaware will consult with each other before
issuing, and will provide each other the opportunity to review and comment upon,
any press release or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law or court process. The Parties agree that the initial
press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

(h) OTHER FILINGS. At all times from and after the date hereto until the
Effective Time, Canna Delaware covenants and agrees to make all filings it is
required to make pursuant to the Exchange Act on a timely basis.

 

27



--------------------------------------------------------------------------------

SECTION 11. CPHR’S CONDITIONS TO THE MERGER. The obligation of CPHR to effect
the Merger shall be subject to the fulfillment at or prior to the Closing Date
of the following conditions, unless waived by CPHR:

(a) Each of the representations and warranties of Canna Delaware and Acquisition
Sub contained in this Agreement shall be true and correct as of the date of this
Agreement and on and as of the Closing Date as though made on the Closing Date
(except that representations and warranties made as of a specified date need be
true and correct only as of the specified date), except to the extent that any
changes, circumstances, or events making such representations and warranties not
true or correct would not, individually or in the aggregate, constitute an
Adverse Effect and at the Closing each of Canna Delaware and Acquisition Sub
shall have delivered to CPHR a certificate to that effect;

(b) Any governmental or third party approvals required to effect the Merger
shall have been obtained;

(c) Each of Canna Delaware and Acquisition Sub shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time and at the Closing Canna Delaware shall have delivered to CPHR a
certificate to that effect;

(d) From the date of this Agreement through the Effective Time, there shall not
have occurred any change, circumstance or event concerning Canna Delaware or
Acquisition Sub that has had or could be reasonably likely to have an Adverse
Effect;

(e) Canna Delaware shall have delivered to CPHR a complete and accurate Canna
Delaware Schedule and such schedule shall have been approved by CPHR;

(f) CPHR shall have received a resolution from Canna Delaware’s Board of
Directors approving the Merger and authorizing the issuances of the shares of
Canna Delaware Common Stock hereto; and

(g) The stockholders of Acquisition Sub and the stockholders of CPHR shall have
approved the principal terms of this Agreement, the Merger and the transactions
contemplated herein in accordance with applicable law and their respective
organizational and governing documents.

SECTION 12. CANNA DELAWARE’S AND ACQUISITION SUB’S CONDITIONS TO THE MERGER. The
obligations of Canna Delaware and Acquisition Sub to effect the Merger shall be
subject to the fulfillment at or prior to the Closing Date of the following
conditions, unless waived by Canna Delaware:

(a) Each of the representations and warranties of CPHR contained in this
Agreement shall be true and correct as of the date of this Agreement and on and
as of the Closing Date as though made on the Closing Date (except that
representations and warranties made as of a specified date need be true and
correct only as of the specified date), except to the extent that any changes,
circumstances or events making such representations and warranties not true or
correct would not, individually or in the aggregate, constitute an Adverse
Effect and at the Closing CPHR shall have delivered to Canna Delaware a
certificate to that effect;

(b) CPHR shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Effective Time and at the Closing CPHR shall have
delivered to Canna Delaware a certificate to that effect;

 

28



--------------------------------------------------------------------------------

(c) From the date of this Agreement through the Effective Time, there shall not
have occurred any change, circumstance, or event concerning CPHR that has had or
could be reasonably likely to have an Adverse Effect;

(d) CPHR shall have delivered to Canna Delaware unaudited balance sheets of CPHR
as of March 31, 2015, and the related statements of operations, changes in
shareholders’ equity and cash flows for the period from inception to March 31,
2015; and

(e) No holder of CPHR Shares, as of immediately prior to the Effective Time,
shall have exercised or remain entitled to exercise statutory appraisal rights
under Section 7-113-102 of the CBCA with respect to such CPHR Shares.

SECTION 13. INDEMNIFICATION OF DIRECTORS AND OFFICERS. All rights to
indemnification by CPHR existing in favor of each individual who is an officer
or director of CPHR as of the date of this Agreement (each such individual, an
“INDEMNIFIED PERSON”) for his acts and omissions as a director or officer of
CPHR occurring prior to the Effective Time, as provided in CPHR’s Articles of
Incorporation or Bylaws (as in effect as of the date of this Agreement) shall
survive the Merger and shall continue in full force and effect (to the fullest
extent such rights to indemnification are available under and are consistent
with applicable law) for a period of six years from the Closing Date.

SECTION 14. CONFIDENTIALITY. Each Party shall ensure that any nonpublic
information provided to it by any other Party in confidence shall be treated as
strictly confidential and that all such confidential information that each Party
or any of its respective officers, directors, employees, attorneys, agents,
investment bankers, or accountants may now possess or may hereinafter create or
obtain relating to the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of the other such parties,
any affiliate thereof, or any customer or supplier thereof shall not be
published, disclosed, or made accessible by any of them to any other person at
any time or used by any of them, in each case without the prior written consent
of the other Party; provided, however, that the restrictions of this Section 14
shall not apply (a) as may otherwise be required by law, (b) as may be necessary
or appropriate in connection with the enforcement of this Agreement, or (c) to
the extent such information was in the public domain when received or thereafter
enters the public domain other than because of disclosures by the receiving
Party. Each such Party shall, and shall cause all of such other persons who
received confidential information, from time to time to deliver to the
disclosing party all tangible evidence of such confidential information to which
the restrictions of this Section apply upon written request.

SECTION 15. TERMINATION

(a) This Agreement may be terminated and abandoned at any time prior to the
Effective Time of the Merger, notwithstanding any approval of this Agreement by
the stockholders of CPHR:

(i) by mutual written consent of Canna Delaware and CPHR;

 

29



--------------------------------------------------------------------------------

(ii) by either Canna Delaware or CPHR if any governmental entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Merger and such order,
decree, ruling or other action shall have become final and nonappealable;

(iii) by either Canna Delaware or CPHR, so long as such Party is not in breach
hereunder, if the Merger shall not have been consummated on or before June 30,
2015 (other than as a result of the failure of the party seeking to terminate
this Agreement to perform its obligations under this Agreement required to be
performed at, or prior to, the Effective Time of the Merger, in which event such
party may not terminate this Agreement pursuant to this provision for a period
of ten days following such party’s cure of such failure); provided, however,
that if either Canna Delaware or CPHR requests an extension of the Closing after
this date and the other Party consents in writing, then neither Party may
terminate this Agreement under this provision until the expiration of such
extension period;

(iv) by Canna Delaware, if there has been a material breach of this Agreement on
the part of CPHR of its obligations hereunder or if any of its representations
or warranties contained herein shall be materially inaccurate and such breach or
inaccuracy is not curable or, if curable, is not cured within ten (10) days
after written notice of such breach is given by Canna Delaware to CPHR; or

(v) by CPHR, if there has been a material breach of this Agreement on the part
of Canna Delaware of its obligations hereunder or if any of its representations
or warranties contained herein shall be materially inaccurate and such breach or
inaccuracy is not curable or, if curable, is not cured within ten (10) days
after written notice of such breach is given by CPHR to Canna Delaware.

(b) In the event of termination of this Agreement by either CPHR or Canna
Delaware provided in this Section 15, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of Canna
Delaware or CPHR, other than the provisions of the last sentence of Section 14
and this Section 15. Nothing contained in this Section 15 shall relieve any
Party for any breach of the representations, warranties, covenants or agreements
set forth in this Agreement.

SECTION 16. DISSENTING SHARES. Notwithstanding any provision of this Agreement
to the contrary, including Section 3, shares of CPHR common stock issued and
outstanding immediately prior to the Effective Time and held by a holder who has
not voted in favor of adoption of this Agreement or consented thereto in writing
and who has properly exercised appraisal rights of such shares of CPHR common
stock in accordance with Part 2 of Article 113 of the CBCA (such shares being
referred to collectively as the “DISSENTING SHARES” until such time as such
holder fails to perfect or otherwise loses such holder’s appraisal rights under
the CBCA with respect to such shares) shall not be converted into a right to
receive shares of Canna Delaware Common Stock, but instead shall be entitled to
only such rights as are granted by Section 7-113-102 of the CBCA; PROVIDED,
HOWEVER, that if, after the Effective Time, such holder fails to perfect,
withdraws or loses such holder’s right to appraisal pursuant to
Section 7-113-102 of the CBCA or if a court of competent jurisdiction shall
determine that such holder is not entitled to the relief provided by
Section 7-113-102 of the CBCA, such shares of

 

30



--------------------------------------------------------------------------------

CPHR common stock shall be treated as if they had been converted as of the
Effective Time into the right to receive Canna Delaware Common Stock in
accordance with Section 3, without interest thereon, upon surrender of such
certificates formerly representing such shares pursuant to Section 3 of this
Agreement. CPHR shall provide Canna Delaware prompt written notice of any
demands received by CPHR for appraisal of CPHR common shares, any withdrawal of
any such demand and any other demand, notice or instrument delivered to CPHR
prior to the Effective Time pursuant to the CBCA that relates to such demand,
and Canna Delaware shall have the opportunity and right to direct all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Canna Delaware, CPHR shall not make any payment with respect
to, or settle or offer to settle, any such demands.

SECTION 17. MISCELLANEOUS.

(a) SURVIVAL. The representations and warranties of the Parties will terminate
at the Effective Time and only those covenants that by their terms survive the
Effective Time shall survive the Effective Time. This Section 17 shall survive
the Effective Time.

(b) PRESS RELEASES AND PUBLIC ANNOUNCEMENTS. No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing requirement or trading agreement.

(c) NO THIRD-PARTY BENEFICIARIES. This Agreement will not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

(d) NOTICES. All notices required or permitted under this Agreement will be in
writing and will be given by certified or regular mail or by any other
reasonable means (including personal delivery, facsimile, or reputable express
courier) to the Party to receive notice at the following addresses or at such
other address as any Party may, by notice, direct:

 

To Canna Delaware and

Acquisition Sub:

CannaPharmaRx, Inc.

Attn: Chris Schnittker

One Collins Drive, Suite 100

Carneys Point, NJ 08069-3640

With a copy to:

(which will not constitute notice)

F. Douglas Raymond, Esq.

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103-6996

Fax number: (215) 988-2757

To CPHR:

CPHR Acquisition Corp.

Attn: Michael A. Littman, Esq.

7609 Ralston Road

Arvada, CO 80002

 

31



--------------------------------------------------------------------------------

All notices given by certified mail will be deemed as given on the delivery date
shown on the return mail receipt, and all notices given in any other manner will
be deemed as given when received.

(e) WAIVER. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising from
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the waiving Party, (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given, and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

(f) FURTHER ASSURANCES. The Parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and of the documents referred to in this Agreement.

(g) SUCCESSORS AND ASSIGNS. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Parties,
which may be granted or withheld at the sole discretion of such other Parties.
Any unauthorized assignment is void.

(h) SEVERABILITY. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

(i) EXPENSES. Each Party will pay all fees and expenses (including, without
limitation, legal and accounting fees and expenses) incurred by such Party in
connection with the transactions contemplated by this Agreement.

(j) GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws.

(k) HEADINGS. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(l) COUNTERPARTS; SIGNATURES. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one

 

32



--------------------------------------------------------------------------------

and the same document. Facsimiles and electronic copies in portable document
format (“PDF”) containing original signatures shall be deemed for all purposes
to be originally signed copies of the documents that are the subject of such
facsimiles or PDF versions.

(m) ENTIRE AGREEMENT. This Agreement, the schedules and exhibits hereto, and the
agreements and instruments to be delivered by the Parties on Closing represent
the entire understanding and agreement between the Parties and supersede all
prior oral and written and all contemporaneous oral negotiations, commitments
and understandings.

(n) AMENDMENT. This Agreement may be amended by the Parties hereto by action
taken by or on behalf of their respective Boards of Directors at any time prior
to the Effective Time. This Agreement may not be amended by the Parties hereto
except by execution of an instrument in writing signed on behalf of each of
Canna Delaware, CPHR, and Acquisition Sub.

[SIGNATURE PAGE TO FOLLOW]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.

 

CANNAPHARMARX, INC., A DELAWARE CORPORATION By:

/s/ Gerry Crocker

Name: Gerry Crocker Its: Chief Executive Officer CPHR ACQUISITION CORP., A
DELAWARE CORPORATION By:

/s/ Gary Herick

Name: Gary Herick Its: Chief Executive Officer CANNAPHARMARX, INC., A COLORADO
CORPORATION By:

/s/ Gerry Crocker

Name: Gerry Crocker Its: Chief Executive Officer

[Signature Page to CannaPharmaRx, Inc. Agreement and Plan of Merger]



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

“ACCREDITED INVESTORS” has the meaning set forth in Securities Act Rule 501(a).

“ADVERSE EFFECT” means, with respect to each Party, any effect or change that
would have a material adverse effect on the results of operations, financial
condition, assets, properties or business of the party, taken as a whole, or on
the ability of the Party to consummate timely the transactions contemplated
hereby.

“AFFILIATE” has the meaning set forth in Exchange Act Rule 12b-2.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“EXCHANGE ACT” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time, consistently applied.

“KNOWLEDGE” means the actual knowledge of the executive officers of a Party,
without independent investigation.

“SECURITIES ACT” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CANNA DELAWARE SCHEDULE

This document and the attachments hereto (each of which is incorporated by
reference herein) constitute the “CANNA DELAWARE SCHEDULE” referred to in that
certain Amended and Restated Agreement and Plan of Merger (the “AGREEMENT”) by
and among CannaPharmaRx, Inc., a Delaware corporation (the “CANNA DELAWARE”),
CannaPharmaRX, Inc., a Colorado corporation (“CPHR”) and CPHR Acquisition Corp.,
a Delaware corporation and a wholly-owned subsidiary of Canna Delaware
(“ACQUISITION SUB”), dated as of April 20, 2015. All capitalized terms used but
not herein defined shall have the respective meanings given to them in the
Agreement.

Disclosures in this Canna Delaware Schedule are made referencing the specific
section of the Agreement to which the information stated in such disclosures
relates, provided that any matters disclosed in any particular section of this
Canna Delaware Schedule shall be deemed to have been disclosed in any other
section of this Canna Delaware Schedule to the extent that the applicability of
such matter to such other section of this Canna Delaware Schedule is reasonably
apparent on its face. Section headings contained in this Canna Delaware Schedule
are for the convenience of the parties only and shall not affect in any way the
meaning or interpretation of this Canna Delaware Schedule.

This Canna Delaware Schedule and all descriptions of documents contained herein
are qualified in their entirety by reference to the documents so delivered.
Matters reflected herein may not necessarily be limited to matters strictly
required by the Agreement to be reflected in this Canna Delaware Schedule. To
the extent that any such additional matters are included, they are included
solely for informational purposes, and shall not be deemed in any way to expand
any of the information required to be disclosed in this Canna Delaware Schedule
or under the Agreement or to imply that such matters or other information with
respect to similar matters must be disclosed.

The inclusion of any document or other item in this Canna Delaware Schedule
shall not constitute an admission by Canna Delaware that such document or other
item is material or that a violation, right of termination, consent requirement,
default, liability or contractual obligation of any kind exists with respect to
such document or item. This Canna Delaware Schedule is qualified in its entirety
by reference to the specific provisions of the Agreement and the representations
and warranties to which the disclosures herein pertain and are not intended to
constitute, and shall not be construed as constituting, any separate
representations or warranties of Canna Delaware, except as and to the extent
expressly provided in this Canna Delaware Schedule or the Agreement.



--------------------------------------------------------------------------------

Section 7(b)(iii)

Outstanding Options, Warrants or Other Rights

(A)

 

Options

   Options Granted      Grant Date    Expiration Date    Exercise Price ($)  

Gerry Crocker

     750,000       11/1/14    11/1/24      3.78   

Gary Herick

     750,000       11/1/14    11/1/24      3.78   

James Smeeding

     750,000       11/1/14    11/1/24      3.78   

Mathew Sherwood

     750,000       11/1/14    11/1/24      3.78   

Gary Gemian

     150,000       11/1/14    11/1/24      3.78   

James Sykes

     450,000       11/1/14    11/1/24      3.78   

Thomas Della Franco

     100,000       2/2/15    2/2/25      3.10   

Christopher Schnittker

     450,000       2/9/15    2/9/25      3.10   

Bridamary Rosario

     25,000       2/11/15    2/11/25      2.50   

David Pohl

     50,000       2/27/15    2/27/25      2.60   

Wendy DiCicco

     50,000       2/27/15    2/27/25      2.60   

Alex Giaquinto

     50,000       4/1/15    4/1/25      2.85   

Steven Rule

     50,000       4/1/15    4/1/25      2.85   

Elie Khalife

     50,000       4/1/15    4/1/25      2.85   

(B) None.

(C)

 

  1. Viridian Capital & Research, LLC (“VCR”) received a Warrant (the “WARRANT”)
that is exercisable into 244,283 of Canna Delaware’s fully-diluted common shares
at an exercise price equal to the price per share of Canna Delaware’s common
stock on the 10 days preceding January 20, 2015 or $2.90. The Warrant has a
3-year life, a cashless exercise provision and is fully transferable with Canna
Delaware approval, which shall not be unreasonably withheld. The Warrant is
callable on 60 days’ notice if (i) Canna Delaware’s common stock trades on the
NASDAQ and (ii) Canna Delaware’s common stock trades at three times the exercise
price of the Warrant for 20 consecutive trading days.

 

  2. VCR also received a Warrant (the “SECOND WARRANT”) that is exercisable into
244,283 of Canna Delaware’s fully-diluted common shares at an exercise price
equal to the price per share of Canna Delaware’s common stock on the 10 days
preceding February 23, 2015 or $2.50. The Second Warrant has a 3-year life, a
cashless exercise provision and is fully transferable with Canna Delaware
approval, which shall not be unreasonably withheld. The Second Warrant is
callable on 60 days’ notice if (i) Canna Delaware’s common stock trades on the
NASDAQ and (ii) Canna Delaware’s common stock trades at three times the exercise
price of the Second Warrant for 20 consecutive trading days.

 

  3. VCR will receive additional Warrants (the “ADDITIONAL WARRANTS”) that are
exercisable into one percent (1.0%) of Canna Delaware’s fully-diluted common
shares, for each $5 million in capital raised up to a total of $15 million, at
an exercise price equal to the price per share of Canna Delaware’s common stock
on the 10 days preceding February 23, 2015 or $2.50. The Additional Warrants
have a 3-year life, a cashless exercise provision and are fully transferable
with Canna Delaware approval, which shall not be unreasonably withheld. The
Warrants are callable on 60 days’ notice if (i) Canna Delaware’s common stock
trades on the NASDAQ and (ii) Canna Delaware’s common stock trades at three
times the exercise price of the Warrant for 20 consecutive trading days.



--------------------------------------------------------------------------------

Section 7(c)

Subsidiaries of Canna Delaware

None.



--------------------------------------------------------------------------------

Section 7(g)

Litigation

 

1. Kathleen Wolff (“WOLFF”) is an ex-consultant of Canna Delaware who resigned
in December 2014. She has threatened to sue Canna Delaware for severance and
stock vesting due to constructive termination. However, Wolff has not yet filed
suit.



--------------------------------------------------------------------------------

Section 7(h)

Tax Matters

None.



--------------------------------------------------------------------------------

Section 7(q)(i)

SEC Filings

None.



--------------------------------------------------------------------------------

CPHR SCHEDULE

SCHEDULE 6(B)(III)

OPTIONS, WARRANTS, OTHER RIGHTS, DEBT SECURITIES OR COMMITMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 6(F)

LITIGATION

None



--------------------------------------------------------------------------------

SCHEDULE 6(G)

INSURANCE

None



--------------------------------------------------------------------------------

SCHEDULE 6(I)

INTANGIBLE PROPERTY

None



--------------------------------------------------------------------------------

SCHEDULE 6(J)

REAL PROPERTY

None



--------------------------------------------------------------------------------

SCHEDULE 6(K)

TAX MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 6(K)

MATERIAL CONTRACTS AND AGREEMENTS

 

1. Catalyst Agency

 

2. FSX/Interlinked



--------------------------------------------------------------------------------

SCHEDULE 6(O)

EMPLOYEE BENEFIT PLANS

None